PER CURIAM.
The above case having come on to be heard upon the transcript of record, brief and petitioner, and arguments of counsel for petitioner in open court, and the respondent neither filing a brief not being present for oral argument; and it appearing that the findings of the National Labor Relations Board that respondent engaged in unfair labor practices within the meaning of sections 8(1) and (3) of the National Labor Relations Act, 49 Stat. 449, 29 U.S.C.A. § 151 et seq., are supported by substantial evidence; and upon consideration of the Board’s petition for enforcement of its order, and the court being duly advised in the premises; it is ordered that a judgment be entered decreeing enforcement of the order of the National Labor Relations Board heretofore entered in the above case.